EXHIBIT 23.1 Russell E. Anderson,CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Continental Alloy Wheel Corporation We hereby consent to the use of our Report of Independent Registered Public Accounting Firm, dated April 2, 2013, on our audit of the financial statements of Continental Alloy Wheel Corporation as of December 31, 2012 and 2011,and for the period from December 28, 2010 (inception) through December 31, 2012, in the Registration Statement on Form S-1/A dated on or about July 30, 2013. /s/ Anderson Bradshaw PLLC ANDERSON BRADSHAW PLLC Salt Lake City, Utah July 25, 2013 5296 S. Commerce Dr
